Citation Nr: 1301816	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  09-42 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for pes planus.

8.  Entitlement to service connection for obesity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1990.  She also has period of reserves training before and after active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in March 2010.  The transcript is of record.  The VLJ's actions at the hearing supplement notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and regardless of whether the requirements of 38 C.F.R. § 3.103 (2012) are for application, they have been met.  

In August 2010, the Board remanded the appeal for additional development.  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2012, the claims folder was returned to the Board.  Following review of the claims folder, it was determined that the Veteran's service treatment records and personnel records had likely been separated from the claims folder.  Pursuant to an August 2012 routing and transmittal slip, it was requested that Board administrative personnel contact the RO and AMC to see if they could search for the records.  

In September 2012, the Board received a copy of the September 2006 rating decision via facsimile.  A copy of the May 2012 supplemental statement of the case was also added to the claims folder.  There is no indication whether the AMC and RO searched for the records in question and if so, whether the results of the search were negative.  Under these circumstances, the Board finds that additional efforts must be made to search for the missing records.  See 38 C.F.R. § 3.159(c)(2) (2012).  The Board is further mindful that in cases where service records are unavailable, there is a heightened duty to assist the Veteran in developing the evidence to support his claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Since the August 2010 remand, the Veteran has submitted medical evidence in support of her claims of entitlement to service connection for the knees and the feet.  A statement from Dr. E.P., received in September 2011, indicates that she has a long history of problems starting in the military over 20 years ago.  It was his medical opinion that it was "more likely than not that the veteran's condition of bilateral knee osteoarthritis and pain is directly related to military service."  She also submitted a September 2011 physician's questionnaire wherein Dr. L.H., a private podiatrist, indicated it was his medical opinion that it was more likely than not that her bilateral heel pain and plantar fasciitis was directly or indirectly related to her service.  

Throughout the appeal, the Veteran has argued that her knee and foot disabilities are related to military service.  

At the videoconference hearing, the Veteran testified that she had to run and participate in a lot of physical fitness training during service and that her feet and knees hurt while she was on active duty.  The Veteran is competent to report her experiences during service, as well as the onset of foot and knee pain.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  She has also asserted a relationship between her flat feet and knee problems.  

The Veteran also submitted various lay statements from fellow cadets who indicated that she had problems with her knees and feet during ROTC training.  

On review, the claims folder currently contains the Veteran's reports of in-service foot and knee pain and medical evidence suggesting a relationship between current disability and active military service.  Thus, the Board finds that a VA examination and medical opinion are needed regarding the issues of entitlement to service connection for flat feet and bilateral knee disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although service treatment records are currently not associated with the claims folder, the Board notes that the September 2006 rating decision, which considered these records, indicates that the July 1987 induction examination showed mild pes planus.  Thus, there appears to be evidence of preexisting foot disability and aggravation is for consideration.  See 38 C.F.R. § 3.306 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make attempts to locate service treatment and personnel records that may have been separated from the claims folder.  Specifically, the AMC should search for the following records: active duty service treatment records; Department of Defense Review Board, Medical Examination, Wright Patterson Air Force Base dated February 12, 1993; ROTC Medical Examination for Commissioning dated September 8, 1984; and service personnel records.  All search efforts should be documented in the claims folder.

2.  If the AMC is unable to locate the referenced records, it should contact the RO's in Houston, Texas and Waco, Texas and ask that they search for the referenced records.  Again, all search efforts must be documented in the claims folder.

3.  The AMC/RO should contact the Veteran and ask if she has any service treatment and/or personnel records in her possession.  If so, she is requested to submit copies of same.  

4.  If the AMC/RO determines that the referenced records are unavailable and that additional efforts to locate them would be futile, a formal finding of unavailability should be completed and the Veteran should be notified.  

5.  Thereafter, the AMC/RO should schedule the Veteran for a VA examination to determine the nature and etiology of claimed bilateral knee disability and pes planus.   The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner is requested to opine whether it is at least as likely as not that pre-existing flat feet were permanently worsened (aggravated) beyond their natural progression during active military service.  

The examiner is further requested to opine whether it is at least as likely as not that any current disability of the right and/or left knees is related to active military service or events therein.  The examiner should also address whether any current knee disability is proximately due to or aggravated by any pes planus.  

In providing the requested opinions, the examiner must consider the Veteran's lay testimony that she suffered foot and knee pain during military service as a result of physical fitness training.  

A complete rationale for any opinion expressed should be provided.  

6.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

8.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the appeal issues.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


